MEMORANDUM **
Raymundo Lira-Nogueron and his wife Gloria Poa-Garcia, natives and citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals denying, as untimely filed, their motion to reopen the underlying denial of their application for cancellation of removal.
Petitioners have waived any challenge to the BIA’s order denying their motion to reopen by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reopen was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.